         Case 1:20-cv-10617-WGY Document 179 Filed 05/17/20 Page 1 of 8



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
MARIA ALEJANDRA CELIMEN SAVINO             )
and JULIO CESAR MEDEIROS NEVES,           )
                                          )
Petitioners-Plaintiffs,                   )
                                          )   20-cv-10617 WGY
       v.                                 )
                                          )
THOMAS HODGSON, et al.,                   )
                                          )
       Respondents-Defendants.            )
__________________________________________)


        DEFENDANT’S RESPONSE TO PLAINTIFFS’ FURTHER BRIEFING
       REGARDING CLASS MEMBERS TO BE IMMINENTLY TRANSFERRED


        This case started with a Petition that sought to protect a putative class of immigration

detainees housed at the Bristol County House of Corrections (“BCHOC”) from the spread of the

COVID-19 virus as a result of conditions at that facility. See generally Petition, Docket Entry

No. 1. Plaintiffs requested that this Court issue an order releasing all immigration detainees (148

in total) from BCHOC, as well as bar the U.S. Immigration and Customs Enforcement agency

(“ICE”) from placing any detainees at that facility for the indefinite future.

        Plaintiffs now seek to involve this Court in the micro-management of ICE by requiring

ICE to provide a reason for every transfer out of BCHOC, a certification that the destination

facility is “less crowded,” regular reporting of testing and extensive information regarding the

conditions at the target facility.

        In the course of this litigation, this Court reviewed the status and background for each

detainee at BCHOC and determined that a number of them would be released to the community

subject to stringent conditions imposed by this Court and ICE. Additional detainees were
            Case 1:20-cv-10617-WGY Document 179 Filed 05/17/20 Page 2 of 8



released or transferred from BCHOC by Defendants and through orders of Immigration Judges.

This Court also issued an affirmative mandatory injunction requiring all BCHOC staff, as well as

the remaining immigration detainees at the facility, to undergo COVID-19 testing within a

reasonable period of time, and prohibited ICE from placing any future detainees at BCHOC until

further notice of the Court. See Docket Entry No. 175.

        At a hearing on May 11, 2020, this Court modified its preliminary injunction in response

to ICE’s Notice to the Court of its intent to transfer two detainees from BCHOC to the Wyatt

Detention facility in Rhode Island; 1 that is, the Court ordered that these two detainees first must

be given a COVID-19 test and test negative before transfer. Should the detainees refuse transfer,

they would be deemed positive for COVID-19 purposes, but ICE could still transfer them so long

as it complied with present health protocols. 2 See Docket Entry No. 175. At that hearing, the

Court noted that it had limited jurisdiction to stop any transfer by ICE of detainees at BCHOC,

regardless of the reason for said transfer as long as the notice requirements issued by the Court

had been satisfied. 3

        Undeterred, Plaintiffs have filed a “Further Brief” on the issue of transfer and not only



        1
            It should be noted that ICE has decided not to transfer the two detainees to Wyatt.
        2
          Although this provision of the order was stated to disincentivize refusals to be tested,
the transfer of a detainee who is, under the other terms of the preliminary injunction, deemed to
be positive for the virus does not appear consistent.
        3
           The Court has previously said that ICE could take any number of steps, including
transferring detainees out of BCHOC, in order to reduce the detainee population there. See dkt.
#64 at 23 (“Nor does it matter how the density of Detainees is reduced. Transfer to less crowded
facility, deportation, release on bond, or simply declining to contest lawful residence -- any of
these methods would effectively minimize the concentration of people in the facility.)”

                                                  2
            Case 1:20-cv-10617-WGY Document 179 Filed 05/17/20 Page 3 of 8



maintain that the Court has substantial jurisdiction to stay transfers out of BCHOC, but that it

should essentially review the make-up of every institution in the nation to which ICE may

transfer a detainee before any such transfer may be effectuated. In other words, what started out

as an action intent on reviewing the conditions at BCHOC has mushroomed into one challenging

ICE’s authority to transfer ICE detainees from BCHOC and a review of the conditions of the

various facilities ICE may choose to place a BCHOC detainee throughout this country. Indeed,

Plaintiffs assert that before any transfer of a detainee from BCHOC, this Court must review the

capacity of the proposed facility and ensure it is “less crowded” than BCHOC- whatever that

term means, whether there have been any COVID-19 positive detainees at that facility, whether

the BCHOC detainee will be housed in a single cell or a congregate cell, and what are the

underlying reasons for the transfer in the first place- as if that has any relevance to this action. In

essence, Plaintiffs want to impose the restrictions placed by this Court on BCHOC on every

detention facility throughout this country should ICE decide to place a detainee of BCHOC at a

different detention facility. 4

        Needless to say, Defendants view Plaintiffs’ requests as inappropriate and unworkable.

While it is doubtful that this Court has jurisdiction, at least in this case as framed by the Petition

and complaint, to restrict ICE’s right to place detainees where it deems appropriate, the biggest

concern here is the interference with ICE’s daily operations and the burden of Plaintiffs’

requests. Essentially, Plaintiffs seek a new evidentiary hearing for every institution as to which




        4
        In support of the claim for broad supervisory power by the Court, Plaintiffs cite their
“Fifth Amendment right to reasonable safety.” Further Brief at 1. This is not what the Fifth
Amendment formulation is, however. See, e.g., Docket # 175 passim.

                                                   3
         Case 1:20-cv-10617-WGY Document 179 Filed 05/17/20 Page 4 of 8



ICE determines it needs to transfer a detainee.

       As a general matter, Congress has vested powers in the Attorney General within the

immigration context, including, the right “to arrange for appropriate places of detention for

aliens pending removal or a decision on removal.” See 8 U.S.C. §1231(g). These discretionary

decisions regarding placement are typically insulated from review by the Court. See 8 U.S.C.

§1252(a)(2)(B)(ii).

        ICE’s statutory right to make transfers and placements of immigration detainees has

withstood many challenges in the courts. See, e.g., Calla-Collado v. Attorney Gen. of U.S., 663

F.3d 680, 685 (3d Cir. 2011)(court does not have authority to dictate where DHS places

detainees, stating that Congress vested DHS “with authority to enforce the nation’s immigration

laws[,]” and that, as a “part of DHS, ICE ‘necessarily has the authority to determine

the location of detention of an alien in deportation proceedings ... and therefore, to transfer aliens

from one detention center to another’ ”) (quotation and citation omitted). See also Van Dinh v.

Reno, 197 F.3d 427, 433 (10th Cir. 1999) (citing 8 U.S.C. § 1231(g)(1), the court noted that “a

district court has no jurisdiction to restrain the Attorney General’s power to transfer aliens to

appropriate facilities by granting injunctive relief in a Bivens class action suit”) (citing Rios–

Berrios v. INS, 776 F.2d 859, 863 (9th Cir. 1985) (interpreting former statute now codified as §

1231(g); Schweiker v. Chilicky, 487 U.S. 412, 421, 108 S.Ct. 2460, 101 L.Ed.2d 370 (1988);

footnote and other citation omitted)). Lopez Canas v. Whitaker, No. 6:19-CV-06031-MAT, 2019

WL 2287789, at *6 (W.D.N.Y. May 29, 2019)(Court concluded that it does not have the

authority to dictate to DHS where Petitioner should be housed; Lway Mu v. Whitaker, No. 6:18-

CV-06924-MAT, 2019 WL 2373883, at *5 (W.D.N.Y. June 4, 2019); Adejola v. Barr, No. 19-

CV-00241 EAW, 2019 WL 4893801, at *3 (W.D.N.Y. Oct. 4, 2019)(A court lacks jurisdiction to
                                                  4
           Case 1:20-cv-10617-WGY Document 179 Filed 05/17/20 Page 5 of 8



review decisions of the Attorney General where the authority is derived from subchapter II of

Chapter 12 of Title 8. 8 U.S.C. § 1252(a)(2)(B)(ii), without a showing that a transfer would

infringe on Salazar’s constitutional rights); Zheng v. Decker, No. 14 Civ. 4663 (MHD), 2014 WL

7190993, at *15-16 (S.D.N.Y. Dec. 12, 2014) (denying petitioner’s request that the court order

ICE not to transfer him to another jurisdiction); Salazar v. Dubois, No. 17-CV-2186 (RLE),

2017 WL 4045304, at *1 (S.D.N.Y. Sept. 11, 2017)(same).

       It is true that the Van Dinh decision was rejected by the First Circuit in Aguilar v. U.S.

Immigration & Customs Enf't Div. of Dep't of Homeland Sec., 510 F.3d 1, 11 (1st Cir. 2007).

That case is restricted in two important ways, however. First, the Appeals Court limited its

holding to claims challenging decisions about the detention and transfer of aliens on family

integrity grounds. Id., at 21. 5 It is by no means clear that the First Circuit would find a transfer

for security reasons, for example, where a detainee was causing disciplinary issues at a

particular facility, to be appropriate for judicial second-guessing. Even if Aguilar is not limited

to those narrow grounds, it does not support the Petitioners’ motion.

           It should be recognized that the First Circuit in Aguilar affirmed the district court’s

decision dismissing the action for failure to state a claim. The Circuit Court noted that when




       5
          Plaintiffs omit this limitation from their quote of Aguilar, and also give an impression
that Hernández v. Gonzales, 424 F.3d 42, 42 (1st Cir.2005) stands for a broader proposition than
it does. In Hernandez, the Court of Appeals quoted the legislative history of the REAL ID Act
for the principle that “those provisions were not intended to preclude habeas review over
challenges to detention that are independent of challenges to removal orders.” Hernandez v.
Gonzales, 424 F.3d 42, 42 (1st Cir. 2005)(emphasis supplied). This is not the same as “detention
claims are independent of removal proceedings and therefore not barred by section 1252(b)(9).”
Further Brief at 4.

                                                    5
           Case 1:20-cv-10617-WGY Document 179 Filed 05/17/20 Page 6 of 8



challenging executive action on substantive due process grounds, the threshold question is

whether the behavior of the governmental officer is “so egregious, so outrageous, that it may

fairly be said to shock the contemporary conscience.” 510 F. 3d at 21. The Circuit Court

added, “Indeed, the requisite arbitrariness and caprice must be stunning, evidencing more than

humdrum legal error.” Id. Applying this standard, the Circuit Court concluded “the petitioners

claim in essence that their immediate detention and swift transfer to distant DROs wreaked

havoc with their right to make decisions about the care, custody, and control of their minor

children, leaving many minors unattended. Id. at 22.

          The Plaintiffs’ present motion does not assert that the scheduled transfer of two detainees

is not authorized by law, or that it is somehow an “extreme, egregious, or outrageously

offensive” action. The Plaintiffs do not articulate a Fifth Amendment due process claim in

connection with the transfer (other than the ”right to reasonable safety,” see note 4 supra); as

stated, the only claim made in this case regards conditions at BCHOC. Coupled with the

aforementioned legal precedent is the fact that affirmative mandatory injunctions are disfavored

and should not be issued except in exceptional circumstances. See Lewis v. General Electric, 37

F. Supp. 2d 55, 62 (D. Mass. 1999) (mandatory injunctions disturb the status quo, thus, they

should not be granted except when exigencies of the situation demand relief); Northeastern

University v. BAE Systems Information and Electronic Systems, Civil Action No. 13-12497-

NMG, 2013 WL 6210646, at * 7 (D. Mass. Nov. 27, 2013) (courts are disinclined to grant

mandatory injunctions unless the facts and law clearly favor the moving party); Tierney v.

Gaudrault, Civil Action No. 17-30125-MGM, 2019 WL 653786, at *6 (D. Mass. Jan. 25, 2019)

(same).

          Bearing the above in mind, Plaintiffs not only ask this Court to stay transfers of the two
                                                   6
           Case 1:20-cv-10617-WGY Document 179 Filed 05/17/20 Page 7 of 8



named detainees until ICE provides this Court with certain information (Plaintiffs’ Brief, p. 5),

but they essentially ask this Court to impose its mandatory injunctive relief on any transfer to a

new detention facility where ICE has authority to transfer detainees throughout the country (id.,

p. 6). This is borne out by Plaintiffs’ request that ICE provide this Court with a plethora of

indicia concerning the new placement facility before any transfer is to take place. Such a request

flies in the face of ICE’s general discretionary authority to place detainees where it deems

appropriate, and the law disfavoring mandatory injunctions, especially where the request would

have national implications and reach. 6

       It is not as though a transferred detainee would be without rights to file a habeas petition

or to join an already-existing class action at the new facility, should the detainee believe his or

her rights are still being violated. 7 Moreover, Plaintiffs have been seeking the reduction of the




       6
          In support of their request for extensive reporting, Plaintiffs make two inaccurate
statements. First, Plaintiffs claim that no information on detainees transferred for removal has
ever been provided. Further Brief at p. 5. In a Supplemental Briefing filed under seal on April
24, 2020, and served on Plaintiffs that day, Defendants provided information on all persons that
had been transferred out of BCHOC for removal. As regards testing, Defendants provided
timely notice to the Court by letter dated May 5, 2020 of the first positive detainee (which, as it
turns out, was likely a false positive as the individual tested negative two days later along with
those housed with him who agreed to testing). An earlier letter notified the Court of the first
staff member that tested positive and the contact tracing that had been done for that nurse.
Additionally, a spreadsheet with information regarding every staff member who had been tested
was provided to Plaintiffs and the Court in advance of the preliminary injunction hearing.
Plaintiffs’ false accusations are concerning, especially as they are not the first of their kind. With
regard to the May 5, 2020 letter to the Court, Plaintiffs falsely claimed that the report of the
positive detainee test was buried in a footnote, when it was plainly stated in the text. Plaintiffs
have never corrected this error nor apologized for its falsity and misplaced accusation of bad
faith.
       7
          Many of the other institutions in the region which ICE uses to house detainees are
subject to similar COVID-19-based litigation. See, e.g., Yanes, et al. v. Martin, et al., (D.R.I.
2020), case number 1:20-cv-00216-MSM-PAS (concerning Wyatt); Gomes v. Wolf , 20-cv-
                                                  7
        Case 1:20-cv-10617-WGY Document 179 Filed 05/17/20 Page 8 of 8



civil detainee population at BCHOC, and the proposed transfer would further that goal. For

these reasons, the Court should reject Plaintiffs ever-expanding claims that extend well beyond

the BCHOC, the only facility at issue in this lawsuit.

                                                     Respectfully submitted,


                                                     ANDREW E. LELLING,
                                                     United States Attorney

                                               By:  /s/ Thomas E. Kanwit
                                                    Thomas E. Kanwit
                                                    Michael Sady
                                                    Assistant U.S. Attorneys
                                                    U.S. Attorney’s Office
                                                    John J. Moakley U.S. Courthouse
                                                    1 Courthouse Way, Suite 9200
                                                    Boston, MA 02210
                                                    (617) 748-3100
                                                    thomas.kanwit@usdoj.gov
       May 17, 2020                           michael.sady@usdoj.gov




                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                                             /s/ Thomas E. Kanwit
Dated: May 17, 2020




00453-LM (D.N.H. 4/17/20)(concerning Strafford). Defendants do not agree that this Court
retains jurisdiction over a class member who has been transferred out of the district, see Further
Brief at n. 4; Rumsfeld v. Padilla, 542 U.S. 426 (2004), but that issue need not be resolved for
purposes of Plaintiffs’ motion.

                                                 8
